Title: To George Washington from Marinus Willett, 3 October 1783
From: Willett, Marinus
To: Washington, George


                        
                            Sir,
                            Poughkeepsie October 3d 1783
                        
                        I am at this place waiting on the Council of appointment in order to compleat a reform in our State
                            troops—After this business is done the troops will be arranged into five Companies, and the Command of those Companies
                            given to Major Elias Van Benshaten the present eldest Major—When this is finished I shall be out of Service and of course
                            enter into some other business. But my principal designe in writing this letter to your Excellency is to remind your
                            Excellency, that if it should be thought proper to continue the whole or any part of these troops in service the ensuing
                            winter, their will be an absolute necessaty of provoiding them with Clothing. Our Pay master Informs me their are none at
                            present in the Clothing Store—I shall be happy to hear that your Excellency has given such directions as you may think
                            necessary on this subject.
                        Perhaps it may not be amiss should the whole or any part of these troops be continued, in service, to give
                            early directions Concerning their winter Quarters. As it is probable a part if not the whole will have to winter at Fort
                            Schuyler near the buildings are erecting, it may be necessary for them to have directions to Hutt, as well as that
                            measures be taken to have them Victualled at that place—Should this be the case the sooner directions are given for these
                            purposes the better. I have the honor to be with sentiments of the highest Veneration and esteem Your Excellencies most
                            Obedient and very humble servant
                        
                            Marinus Willett
                        
                    